DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, the claims include the claim limitation “the overlapping portion”.  However, “the overlapping portion” was used referring to the protecting plate, the piezoelectric element in a pressure chamber section, as well as the piezoelectric element in a partition section.  It is unclear which overlapping portion is being referenced by “the overlapping portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0062696 (“Iida”).
Claim 1
Iida discloses a liquid discharge head comprising: a pressure chamber plate including a plurality of pressure chambers aligned in one direction (channel substrate 2), and a vibration film located at one side in a thickness direction orthogonal to the one direction and covering the plurality of pressure chambers (Fig. 3, vibrating film 10); a piezoelectric actuator located on a surface of the vibration film at the one side in the thickness direction (Fig. 3, actuators 9), and including a plurality of piezoelectric elements overlapping with the plurality of pressure chambers in the thickness direction (piezoelectric actuators 9); and a protective plate located on a surface of the piezoelectric actuator at the one side in the thickness direction, and covering the plurality of piezoelectric elements (Fig. 3, protective plate 4), wherein the plurality of piezoelectric elements includes a piezoelectric layer extending in the one direction, the piezoelectric layer being common to the plurality of pressure chambers, wherein the piezoelectric layer includes a circular recess and an island-like residual part which are located in a portion of the piezoelectric layer overlapping with partition walls in the thickness direction, each of the partition walls being located between the pressure chambers in the pressure chamber plate, wherein the circular recess opens at the one side (Fig. 3), at least part of the piezoelectric layer in the thickness direction is removed in the circular recess, and the circular recess surrounds the island-like residual part, and wherein an overlapping portion of the protective plate overlapping with the island-like residual part in the thickness direction is attached on the island-like residual part (paragraph [0160]).  

Claim 2
Iida discloses the liquid discharge head according to claim 1, wherein the overlapping portion of the protective plate is attached on the island-like residual part of the piezoelectric actuator via an adhesive (paragraph [0168], adhesive 50).  

Claim 3
Iida discloses the liquid discharge head according to claim 2, wherein in an orthogonal direction orthogonal to the thickness direction and to the one direction, the overlapping portion is longer than the piezoelectric layer residual part; an outside part at the outside of the part of the of the residual overlapping part overlapping in the thickness direction with the island-like residual part is attached to an outside part of the piezoelectric actuator on the outside of the circular recess of the piezoelectric layer (Fig. 3).  

Claim 4
Iida discloses the liquid discharge head according to claim 1, wherein an auxiliary electrode is located on the island-like residual part (Fig. 3, wiring 19B).  

Claim 5
Iida discloses the liquid discharge head according to claim 1, wherein the protective plate is separated from a part of the piezoelectric actuator overlapping with the pressure chambers in the thickness direction (Fig. 3, protective plate 4 has a gap formed over actuators 9).  

Claim 8
Iida discloses the liquid discharge head according to claim 1, wherein the overlapping portion of the protective plate projects to the other side in the thickness direction farther than the part of the protective plate overlapping in the thickness direction with the pressure chamber (Fig. 3, protective plate connects to the dummy actuator area as compared with the pressure chamber actuators).  

Claim 10
Iida discloses the liquid discharge head according to claim 1, wherein the island-like residual part is similar to the recess in outer circumferential shape on the surface of the piezoelectric layer at the one side (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0062696 (“Iida”) in view of U.S. Patent Pub. 2006/0066689 (“Hori”).
Claim 6
Iida discloses the liquid discharge head according to claim 2.
Iida does not appear to explicitly disclose wherein the protective plate includes a ditch configured to flow the adhesive away, the ditch being located on an attachment surface of the protective plate attached to the piezoelectric actuator.  
Hori discloses a similar actuator including an overflow escape groove for adhesive (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the protective plate includes a ditch configured to flow the adhesive away, the ditch being located on an attachment surface of the protective plate attached to the piezoelectric actuator, as disclosed by Hori, into the device of Iida, for the purpose of preventing an excessive amount of adhesive blocking space facing a pressure chamber plate (Hori, paragraph 0085]).

Claim 7
Iida in view of Hori discloses the liquid discharge head according to claim 6.
Iida in view of Hori does not appear to explicitly disclose wherein the ditch is one of a plurality of ditches, wherein the plurality of ditches extend respectively along the one direction and, wherein in the attachment surface, the plurality of ditches are arranged side by side in an orthogonal direction orthogonal to the thickness direction and to the one direction.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate overflow groove, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the overflow channels for the purpose of preventing an excessive amount of adhesive blocking space facing a pressure chamber plate (Hori, paragraph 0085]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0062696 (“Iida”) in view of U.S. Patent Pub. 2006/0254037 (“Kitahara”).
Claim 9
Iida discloses the liquid discharge head according to claim 8.
Iida does not appear to explicitly disclose wherein the overlapping portion is wider than the island-like residual part in the one direction.  
Kitahara discloses a similar piezoelectric actuator having an overlapping portion wider than the island-like residual part in the one direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the overlapping portion is wider than the island-like residual part in the one direction, as disclosed by Kitahara, into the device of Iida, for the purpose of reducing adhesion error between the surfaces (Kitahara, paragraph [0067]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0062696 (“Iida”) in view of U.S. Patent Pub. 2011/0279552 (“Yoshida”).
Claim 11
Iida discloses the liquid discharge head according to claim 10.
Iida discloses openings around the circular recess (Fig. 3) but does not appear to explicitly disclose wherein the circular recess includes an outer circumferential shape of a hexagon having two sides parallel to an orthogonal direction orthogonal to the thickness direction and to the one direction.  
Yoshida discloses a similar inkjet head with piezoelectric actuator having hexagonal columns and corresponding hexagonal recess (Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the circular recess includes an outer circumferential shape of a hexagon having two sides parallel to an orthogonal direction orthogonal to the thickness direction and to the one direction, as disclosed by Yoshida, into the device of Iida, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of hexagon for the purpose of optimizing an actuator packing density which minimizes crosstalk between chambers (Yoshida, paragraph [0030]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853